DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luoma et al. (USPGPUB 2013/0066463).
 	Regarding claim 1, Luoma et al. disclose a portable, reusable medication dispensing assembly which has communication capability to improve medication adherence, the assembly comprising:
a housing (100) including a compartment (50) that is refillable with an elongated medication strip (35) having a supply of dosage form packages (5) spaced apart along a longitudinal axis of the strip (see Figures 2C and 4A);
an electromechanical apparatus (180,190) that sequentially delivers (see “partially exposed” in paragraph [0062]) the dosage form packages from the compartment to a dose-ready area in the housing (see Figure 4C and/or Figures 10A-10B);
a microprocessor-based controller (119) reprogrammable with contact data (see “contact an appropriate caregiver” in paragraph [0080]) and prescription data (see paragraph [0066]), the controller controlling the electromechanical apparatus to sequentially deliver the dosage form packages at prescribed times or time intervals (see “prescribed time intervals” in paragraph [0093]) to the dose-ready area based on the prescription data, the controller generating and storing a set of event data based on when individual dosage form package are ready to be released in the dose-ready area (see paragraph [0099} and whether and when the dosage form packages have been released in the dose-ready area (see “confirming administration of medications” in paragraph [0091]); and
communication apparatus (see Figure 14) capable of wirelessly transmitting the event data via a publicly-accessible network to a remote database and to wirelessly transmit event notifications to at least one of a patient, a pharmacist, a healthcare provider and a caregiver via the network based on the prescription data and the contact data (see paragraph [0091]).
	Regarding claim 2, Luoma et al. disclose the assembly as claimed in claim 1, further comprising a mechanism to release a single dosage form package from the medication strip at the dose-ready area, the mechanism supplying a signal indicating the release (see paragraph [0064]).
	Regarding claim 3, Luoma et al. disclose the assembly as claimed in claim 1, wherein the event data includes medication-missed event data (see paragraph [0083], “messages related to compliance” in paragraph [0091]).
	Regarding claim 4, Luoma et al. disclose the assembly as claimed in claim 1, wherein the communication apparatus is capable of transmitting a plurality of notifications including a medication-missed reminder (see “the user fails to detach” in paragraph [0080]), a medication-taken signal (see paragraphs [0084] and [0091]) and a medication-ready signal (see “confirm whether all of the medications are scheduled to be administered” in paragraph [0066]).
	Regarding claim 8, Luoma et al. disclose a portable, reusable medication dispensing assembly which has communication capability to improve medication adherence, the assembly comprising:
a housing (100) including a compartment (50) that is refillable with an elongated medication strip (35) having a supply of dosage form packages (5) spaced apart along a longitudinal axis of the strip (see Figures 2C and 4A);
an electromechanical apparatus (180,190) that sequentially delivers (see “partially exposed” in paragraph [0062]) the dosage form packages from the compartment to a dose-ready area in the housing (see Figure 4C);
a microprocessor-based controller (119) reprogrammable with contact data (see “contact an appropriate caregiver” in paragraph [0080]) and prescription data (see paragraph [0066]), the controller controlling the electromechanical apparatus to sequentially deliver the dosage form packages at prescribed times or time intervals (see “prescribed time intervals” in paragraph [0093]) to the dose-ready area based on the prescription data, the controller generating and storing a set of event data based on when individual dosage form package are ready to be released in the dose-ready area (see paragraph [0099} and whether and when the dosage form packages have been released in the dose-ready area (see “confirming administration of medications” in paragraph [0091]); and
communication apparatus (see Figure 14) capable of wirelessly transmitting the event data via a publicly-accessible network to a remote database and to wirelessly transmit event notifications to at least one of a patient, a pharmacist, a healthcare provider and a caregiver via the network based on the prescription data and the contact data (see paragraph [0091]).
	Regarding claim 9, Luoma et al. disclose the assembly as claimed in claim 8, further comprising a mechanism to release a single dosage form package from the medication strip at the dose-ready area, the mechanism supplying a signal indicating the release (see paragraph [0064]).
	Regarding claim 10, Luoma et al. disclose assembly as claimed in claim 8, wherein the event data includes medication-missed event data (see paragraph [0083], “messages related to compliance” in paragraph [0091]).
	Regarding claim 11, Luoma et al. disclose the assembly as claimed in claim 8, wherein the communication apparatus is capable of transmitting a plurality of notifications including a medication-missed reminder (see “the user fails to detach” in paragraph [0080]), a medication-taken signal (see paragraphs [0084] and [0091]) and a medication-ready signal (see “confirm whether all of the medications are scheduled to be administered” in paragraph [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) as applied to claims 1-4 and 8-11 above, and further in view of Sullivan (USPGPUB 2015/0148943).
	Regarding claim 5, Luoma et al. disclose the assembly as claimed in claim 1, further comprising a locking mechanism (114) to lock the assembly and a sensor (116) to sense (see paragraph [0062]). However, they do not disclose a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal. Sullivan discloses a sensor (27) to sense when the locking mechanism is tampered with (see paragraph [0045]) and generate a corresponding signal wherein the controller generates tamper event data in response to the signal (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 6, Luoma et al. in view of Sullivan disclose the assembly as claimed in claim 5. Furthermore, Sullivan discloses wherein the communication apparatus is capable of wirelessly transmitting (see paragraph [0063]) the tamper event data (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the communication apparatus is capable of wirelessly transmitting the tamper event data, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 12, Luoma et al. disclose the assembly as claimed in claim 8, further comprising a locking mechanism (114) to lock the assembly and a sensor (116) to sense (see paragraph [0062]). However, they do not disclose a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal. Sullivan discloses a sensor (27) to sense when the locking mechanism is tampered with (see paragraph [0045]) and generate a corresponding signal wherein the controller generates tamper event data in response to the signal (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including a sensor to sense when the locking mechanism is tampered with and generate a corresponding signal wherein the controller generates tamper event data in response to the signal, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
	Regarding claim 13, Luoma et al. in view of Sullivan disclose the assembly as claimed in claim 12. Furthermore, Sullivan discloses wherein the communication apparatus is capable of wirelessly transmitting (see paragraph [0063]) the tamper event data (see paragraph [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the communication apparatus is capable of wirelessly transmitting the tamper event data, as disclosed by Sullivan, for the purpose of transmitting alerts “if tampering or attempts at unauthorized dispensation of medications are detected” (see paragraph [0020]).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) as applied to claims 1-4 and 8-11 above, and further in view of Conley et al. (USP 9,483,621).
	Regarding claim 7, Luoma et al. disclose the assembly as claimed in claim 1, wherein the controller is reprogrammable with biometric data (see paragraph [0078]). However, they do not disclose an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly. Conley et al. disclose an assembly wherein the assembly further comprises a biometric sensor (58) to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly (see column 10 lines 20-27). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly, as disclosed by Conley et al., for the purpose of providing a fingerprint reader (see column 10 lines 20-27).
	Regarding claim 14, Luoma et al. disclose the assembly as claimed in claim 8, wherein the controller is reprogrammable with biometric data (see paragraph [0078]). However, they do not disclose an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly. Conley et al. disclose an assembly wherein the assembly further comprises a biometric sensor (58) to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly (see column 10 lines 20-27). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the assembly further comprises a biometric sensor to capture biometric input data, the controller comparing the biometric input data to programmed biometric data to identify an authorized user of the assembly, as disclosed by Conley et al., for the purpose of providing a fingerprint reader (see column 10 lines 20-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
4/28/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655